DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (Figures 5, 6A, 6B, 8), Claims 1-4 in the reply filed on 12/28/2021 is acknowledged.

Claims 5-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/28/2021.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/05/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1-4 filed on 5/24/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1-4 are objected to because of the following informalities: 
Claim 1 (lines 7, 9), claim 2 (line 4), “the lens” should be changed to --the at least one lens--.
Claim 1 (line 14), claim 3 (line 6), “the pixels” should be changed to --the plurality of light-emitting pixels--.
Claim 3 (line 4), “the light emittance of the pixels” should be changed to --the light emittance of the plurality of light-emitting pixels--.
Claim 3 (line 4), “such that the pixels” should be changed to --such that the plurality of light-emitting pixels--.

Claims 2-4 are objected as being dependent from claim 1.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHEW (US 2017/0084231).
Regarding claim 1, CHEW discloses an electronic device (portable device 102, figures 1-2, paragraphs [0013]-[0015]) comprising: 
a display (display 146, figures 1-3, paragraphs [0024]-[0028]); 
a camera module (camera or image sensor 104 or camera or image sensor 142, figures 1-4, 6, paragraphs [0013]-[0016], [0040]) disposed in an active area (sections of active display 116, 118, figures 1-4, paragraphs [0013]-[0016]) of the display unit including at least one lens (camera lens, paragraph [0014]); and 
a processor (processor 4, figures 1-2, 5-6, paragraphs [0032]-[0040]) operatively connected to the camera module and the display,
wherein the active area includes:
             a camera exposure region (sensor region 142, figure 3, paragraphs [0024]-[0026]) at least partially overlapping with the lens, and
              a border region (guard region 144, figure 3, paragraphs [0024]-[0026]) surrounding a periphery of the camera exposure region in a direction corresponding to an optical axis of the lens, wherein the border region comprises a plurality of light-emitting pixels (the guard region includes another set of pixels that is outside the inner part of the sensor region, figure 3, paragraph [0027]), and 
wherein the processor is configured to:
when a shooting-related application is executed or when the camera module is activated, control a light emittance of the pixels of the border region to be within a specified luminance range (at 508, the display regions are set to an image capture mode, the pixels in the guard region are also set to a lower luminance or darker level, figure 5, paragraph [0034]).

Regarding claim 3, CHEW discloses wherein the processor is further configured to: 
when the shooting-related application is executed or when the camera module is activated, control the light emittance of the pixels in the border region such that the pixels appear black (paragraph [0034]); and 
when the shooting-related application is terminated, control the light emittance of the pixels the border region to be within another specified luminance range (paragraph [0036]).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM et al. (US 2019/0197944).
Regarding claim 1, KIM et al.  discloses an electronic device (portable electronic device PED, figures 1-2) comprising: 
a display (display panel 30, figures 2-5, 7, 11A-11C, paragraphs [0043]-[0053]); 
a camera module (image sensor (or camera) CAM, i.e., fingerprint scanner 70, figures 2-3, 5, 7, 11A-11C, paragraphs [0037]-[0038], [0040], [0063]-[0065]) disposed in an active area (figures 2-3, 5, 7, 11A-11C, paragraphs [0061]-[0063], [0070]) of the display unit including at least one lens (included in the camera); and 
a processor (timing control circuit 62, figure 4, paragraph [0057]-[0058], [0068], [0084]-[0086]) operatively connected to the camera module and the display,
wherein the active area includes:
             a camera exposure region (first area FA, figure 7, paragraphs [0070]-[0077]) at least partially overlapping with the lens, and
              a border region (boundary area BA, figure 7, paragraphs [0070]-[0077]) surrounding a periphery of the camera exposure region in a direction corresponding to an optical axis of the lens, wherein the border region comprises a plurality of light-emitting pixels (figure 7, paragraphs [0074]-[0077]), and 
wherein the processor is configured to:
when a shooting-related application is executed or when the camera module is activated, control a light emittance of the pixels of the border region to be within a specified luminance range (when a user requests fingerprint scanning, i.e., the camera module is activated, the display panel 30 displays a fingerprint scanning pattern, the luminance of the pixels P in the boundary area BA is linearly reduced from the first area FA to the second area NFA, figures 6-8, paragraphs [0068]-[0077]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over CHEW (US 2017/0084231) in view RHO et al. (US 2019/0246018).
Regarding claim 2, CHEW fails to disclose wherein the processor is further configured to determine a size of the border region based on a thickness of the display and an angle of view of the lens.
However. RHO et al. disclose wherein the processor is further configured to determine a size of the border region based on a thickness of the display and an angle of view of the lens (RHO et al. discloses controller 50 may adjust the degree of the of the covering of the opening 410 (i.e. determine a size) and a position of hidden camera module 30 based on an activation of display module 20 (figures 2A-3B, paragraphs [0066]-[0071]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in CHEW by the teaching of RHO et al. in order to provide a function of adjusting the degree of the covering of an opening (aperture).  Doing so the photographing luminance is determined, paragraphs [0068]-[0069].

Regarding claim 4, CHEW fails to disclose wherein the processor is further configured to assign different thicknesses of the border region in different directions centered on the camera exposure region.
However. RHO et al. disclose wherein the processor is further configured to assign different thicknesses of the border region in different directions centered on the camera exposure region (RHO et al. discloses controller 50 may adjust the degree of the of the covering of the opening 410 (i.e. assign different thickness of the border region) and a position of hidden camera module 30 based on an activation of display module 20 (figures 2A-3B, paragraphs [0066]-[0071]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in CHEW by the teaching of RHO et al. in order to provide a function of adjusting the degree of the covering of an opening (aperture).  Doing so the photographing luminance is determined, paragraphs [0068]-[0069].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315. The examiner can normally be reached 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        8/10/2022